Citation Nr: 0721222	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  99-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.  

2.  Entitlement to an increased disability rating for a 
service-connected chip fracture of the left knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right middle 
finger distal interphalangeal (DIP) joint fracture.  

4.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1979 
and from October 1982 to November 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The RO received the veteran's claims of entitlement to 
service connection for rheumatoid arthritis, a left knee 
disability, a right middle finger DIP joint disability, and 
hypertension in November 1997.  Service connection for a left 
knee disability, a right middle finger DIP joint disability, 
and hypertension was granted in a May 1998 rating decision.  
Noncompensable ratings were assigned for the left knee and 
DIP joint, with a 10 percent rating assigned for 
hypertension.  The same rating decision also denied service 
connection for rheumatoid arthritis.  The veteran duly 
perfected an appeal of the assigned ratings as well as the 
denial of service connection for rheumatoid arthritis.  

During the pendency of the appeal, the RO increased the 
rating assigned the veteran's left knee disability to 10 
percent, effective August 31, 2005.  The rating assigned for 
hypertension was increased to 20 percent, effective June 2, 
2003, and then returned to 10 percent, effective November 18, 
2004.  The veteran has continued to express dissatisfaction 
with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35 
(1993) [observing that applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].  

The Board requested the opinion of an independent medical 
expert (IME) regarding the veteran's claimed rheumatoid 
arthritis in December 2006.  Such opinion was received by the 
Board in March 2007 and will be discussed in greater detail 
below.

The increased rating claims on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

In a January 2006 statement, the veteran raised the issues of 
his entitlement to increased ratings for  service-connected 
left shoulder and ankle disabilities.  Those issues are 
referred to the RO for appropriate action.  


FINDING OF FACT

A preponderance of the medical evidence of record 
demonstrates that the veteran does not have rheumatoid 
arthritis.


CONCLUSION OF LAW

Service connection for rheumatoid arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309(a), 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for rheumatoid 
arthritis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in March 2004 which was specifically 
intended to address the requirements of the VCAA.  A March 
2004 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show "an injury in military service or a disease that 
began in or was made worse during military service or that 
there was an event in service that caused injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal Agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from 
"State or local governments, private doctors and hospitals, 
or current or former employers."  This letter also notified 
the veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2004 letter instructed the veteran 
that if "there are any additional private medical records 
that would support your claim, you can complete the enclosed 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the VA, and we will request those records for 
you."  With respect to VA medical records, the March 2004 
letter advised the veteran that if "you have recently 
received treatment at a [VA] facility or treatment authorized 
by [VA], please furnish the dates and places of treatment 
. . . [w]e will then obtain the necessary reports of such 
treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service-connection claim for rheumatoid arthritis.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
May 1998, over two years before the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to provide 
VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the March 2004 VCAA letter.  His claim was then 
readjudicated in a November 2005supplemental statement of the 
case (SSOC), after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[holding that VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot by the Board's denial of 
service connection for rheumatoid arthritis herein.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
are not, and cannot be, assigned in the absence of service 
connection.  Service connection for rheumatoid arthritis is 
being denied because of elements (2) and (3), the existence 
of disability and its relationship to service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  

Thus, there is no prejudice to the veteran in the Board's 
considering the matter of service connection for rheumatoid 
arthritis case on its merits.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [noting that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

As will be discussed in greater detail in the REMAND portion 
of this decision, the Board has determined that, given the 
timing of the Dingess notice letter regarding effective 
dates, the increased rating claims on appeal must be remanded 
for readjudication.  However, as explained immediately above, 
in the absence of service connection for rheumatoid 
arthritis, there is no effective date to assign for this 
condition, and remand of this issue for readjudication or 
additional VCAA compliance would only serve to delay final 
adjudication of the veteran's rheumatoid arthritis claim, 
without any additional benefit flowing to him.  Accordingly, 
based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights with 
respect to his service-connection claim for rheumatoid 
arthritis.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private treatment records, the reports of 
multiple VA examinations, a July 1999 letter from the 
veteran's private rheumatologist, Dr. T.W., and the opinion 
of the IME.  

The veteran's representative recently suggested in a May 2007 
Brief that an additional VA examination is in order regarding 
the veteran's rheumatoid arthritis.  The representative 
points to a passing statement from the IME to the effect that 
his opinion was given with the caveat that no recent (within 
the prior two years) laboratory tests or joint examinations 
were performed.  

The IME did not, however, indicate that the record was 
insufficient to determine whether the veteran has rheumatoid 
arthritis.  To the contrary, his opinion made specific 
reference to an array of laboratory tests and physical 
examinations conducted over the prior decade and a half.  
While the IME suggested that "ideally" more recent studies 
might make his conclusion all the more definite, he still was 
able to conclude, given the extensive evidence already of 
record, that the veteran does not have rheumatoid arthritis.  
Moreover, as will be explained in greater detail below, his 
opinion is congruent with the opinion of several other 
physicians who have examined the claims file, in particular 
that of a VA rheumatologist who examined the veteran in July 
2004.  

In the absence of any indication from the IME that the 
medical evidence now record was insufficient to assess the 
presence of rheumatoid arthritis, and given the extensive 
development already accomplished, the Board does not believe 
that remand for yet another VA examination is in order.  That 
the record evidence falls somewhat short of absolute 
perfection is hardly a reason to remand this claim, which has 
been pending for the better part of a decade.  Significantly, 
there is nothing in the record, or in the veteran's 
presentation, which suggests that additional testing would 
disclose the presence of the claimed rheumatoid arthritis. 
See generally Counts v. Brown, 6 Vet. App. 473, 478-9 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [noting that 
VA's . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

The medical record indicates that in early 1993, while still 
serving on active duty, the veteran presented with multiple 
tender skin nodules on his arms, trunk, and legs which were 
accompanied by pain and effusion in the bilateral knees.  While 
X-rays of the knees were within normal limits, a biopsy of the 
right lower extremity skin nodules was positive for erythema 
nodosum.  Final diagnoses included inflammatory arthritis and 
erythema nodosum.

During the next four years, the veteran was treated on several 
occasions for symptoms consistent with those that precipitated 
his initial hospitalization in 1993, most notably multiple tender 
skin nodules accompanied by painful swelling of the lower 
extremities in general, and the knees in particular.  The 
severity of these symptoms, resulting hospitalizations, and 
increased time off from work led the veteran to be medically 
discharged from service in November 1997.  The Physical 
Evaluation Board which recommended discharge provided a diagnosis 
of "idiopathic erythema nodosum analogous to arthritis 
rheumatoid."

The veteran was treated for symptoms congruent with those 
identified in service on several occasions in the years following 
discharge.  Diagnoses of erythema nodosum, inflammatory 
arthritis, and rheumatoid arthritis appear in the clinical 
record.  

On VA examination in February 1998, the veteran again complained 
of a history of painful skin nodules accompanied by joint pain in 
the knees and shoulders.  After reviewing the record and 
performing a physical examination, the examiner rendered a 
diagnosis of "[s]ubcutaneous nodules, consistent with idiopathic 
erythema nodosum versus rheumatoid nodules, more likely the 
former."  Based in part on the February 1998 VA examination 
report, the veteran was awarded service connection for erythema 
nodosum in a May 1998 rating decision.  The same decision denied 
service connection for rheumatoid arthritis.

Following the May 1998 rating decision, a medical opinion was 
submitted by Dr. T.W., the veteran's private physician.  After 
recounting the veteran's medical history, Dr. T.W. noted that the 
veteran continues "to have episodic flares of a seronegative 
inflammatory arthritis accompanied by erythema nodosum . . . 
[d]uring these flares, [the veteran] is unable to weight bear on 
his affected joints."  Dr. T.W. further opined that the veteran 
"has a seronegative rheumatoid arthritis that began in 02/93.  
His disease is documented to have a high sedimentation rate, an 
inflammatory joint effusion, nodules consistent with erythema 
nodosum, and a (sic) episodic course."

An additional VA examination was conducted by a VA rheumatologist 
in July 2004, at which time the veteran repeated his earlier 
complaints of recurrent painful skin nodules accompanied by 
intense pain and swelling in the knee and ankle joints and 
difficulty with ambulation.  X-rays accompanying the examination 
were all within normal limits (with the exception of mild 
degenerative changes of the cervical spine), as were all 
laboratory studies.  The examiner specifically noted that the 
veteran's treatment records were negative for the presence of 
rheumatoid factor.  Overall, the examiner concluded that it "is 
less likely than not that [the veteran] has rheumatoid arthritis.  
The history is atypical for [rheumatoid arthritis] in that the 
symptoms described are predominantly of the lower extremities 
rather than the upper extremities.  I would expect that the 
[veteran] would have very easily identifiable rheumatoid 
arthritis after [more than] 10 years of symptoms and no treatment 
with second line rheumatologic agents such as methotrexate.  I 
would expect evidence of erosions on X-rays of hands or wrists.  
The [veteran] has no synovitis on examination and no erosions of 
hands or wrists by X-rays.  Therefore, I do not believe that [he] 
has rheumatoid arthritis."  

The IME essentially concurred with the opinion of the VA 
rheumatologist, finding that it was less likely than not that 
the veteran has rheumatoid arthritis.  The IME specifically 
noted that "over a 10-year period with no treatment with any 
disease-modifying agent such as methotrexate, no chronic 
development of morning stiffness, no X-ray documented 
erosions or joint space narrowing, negative rheumatoid factor 
and no synovitis on examination there is no evidence at this 
point that the [veteran] has rheumatoid arthritis."

Analysis

The veteran seeks service connection for rheumatoid 
arthritis.  He essentially contends that such either began in 
service and thus service connection may be granted on a 
direct basis, or that it is secondary to his service-
connected erythema nodosum.

Crucial to the award of service connection is the existence 
of disability, Hickson/Wallin element (1).  Without a 
diagnosed disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection].  

There are of record several medical opinions addressing the 
matter of whether the veteran has rheumatoid arthritis.  By 
law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  While the Board may appropriately favor the 
opinion of one competent medical authority over another, see 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must 
consider and weigh all medical evidence, keeping in mind the 
command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
that the benefit of the doubt in resolving such issues shall 
be given to the veteran.

Dr. T.W. concluded in July 1999 that the veteran had 
rheumatoid arthritis.  Her opinion to this affect is noted 
throughout the veteran's treatment records and, as a result, 
rheumatoid arthritis occasionally appears as a listed 
condition in the veteran's past medical history.  
"Inflammatory arthritis" is also rather vaguely listed as a 
potential diagnosis following the veteran's initial 1993 in-
service treatment for erythema nodosum.  

On the other hand, the February 1998 and July 2004 VA 
examiners and the IME concluded that the veteran does not 
have rheumatoid arthritis.  

After reviewing the entirety of the medical evidence of 
record, the Board finds the opinions of the two VA examiners 
and the IME to be more probative than the opinion of Dr. T.W.  

The opinion of Dr. T.W. suffers from a number of flaws which 
the Board will highlight.  While Dr. T.W. stated in a July 
1999 letter that she was "confident" the veteran has 
rheumatoid arthritis, her opinion contained little 
explanation for that conclusion.  Most importantly, her 
letter did not account for a variety of medical evidence 
which suggests that the veteran does not have this condition.  
She did not offer any comment on the consistently negative X-
rays over the years, the lack of rheumatoid factor on an 
array of blood tests (other than to suggest that the 
veteran's alleged rheumatoid arthritis was "seronegative"), 
as well as a lack of chronic morning stiffness or synovitis.  
She was also silent as to why the veteran's symptoms had not 
progressed over the years or become more identifiable, 
despite the lack of treatment with rheumatologic agents such 
as methotrexate.  Dr. T.W. was likewise silent regarding the 
potential significance of the location of the veteran's 
nodules and joint pain (i.e. in the lower, as opposed to 
upper, extremities).  As explained below, such evidence was 
central to the VA rheumatologist's opinion and the IME 
opinion.  

The Board believes that Dr. T.W.'s failure to account for 
significant pieces of medical evidence renders her opinion of 
little probative value.  See generally Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [noting that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"]; see also Hernandez- Toyens v. West, 
11 Vet. App. 379, 382 (1998) [observing that whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence].

The Board also observes that despite her July 1999 opinion 
diagnosing rheumatoid arthritis, outpatient treatment records 
from Dr. T.W. largely fail to include diagnoses of this 
condition.  For example, during a November 1995 
hospitalization, the veteran was treated for skin nodules 
with significant pain and swelling in the lower extremities.  
Dr. T.W. attributed such symptoms to "cellulitis of the 
right lower extremity secondary to erythema nodosum."  There 
was no mention of rheumatoid arthritis.  The veteran was also 
treated for identical symptoms in May 1993.  Again, Dr. T.W. 
attributed such symptoms to erythema nodosum without 
reference to rheumatoid arthritis.  Such omission is telling 
because, in her July 1999 statement, Dr. T.W. opined that 
episodic erythema nodosum nodules with pain and swelling in 
the lower extremities was indicative of rheumatoid arthritis 
- yet her own contemporaneous treatment records for the same 
symptoms fail to yield rheumatoid arthritis diagnoses.  

The Board also notes that rheumatoid arthritis sporadically 
appears as a listed condition in the veteran's past medical 
history.  As was noted above, "inflammatory arthritis" was 
listed as a potential diagnosis following the veteran's 
initial 1993 treatment for erythema nodosum.  The rationale 
for these diagnoses is nonexistent.  In each instance, no 
reference was made to the pertinent medical history, or the 
key evidence outlined above.  It appears that most listings 
of rheumatoid arthritis under the heading "past medical 
history" were simply a regurgitation of Dr. T.W.'s vague and 
unexplained opinion.  As such, this evidence is of little 
probative value.  See Bloom, and Hernandez-Toyens, both 
supra.  

Moreover, the vague and fleeting reference to "inflammatory 
arthritis" in 1993 was never replicated, either in the 
service medical records or in other medical reports.  
The Board accords this passing and unexplained reference no 
weight of probative value.

Unlike the opinion of Dr. T.W. and the other brief references 
to arthritis, the opinions of the VA rheumatologist and the 
IME included a cogent explanation for all conclusions and 
made extensive reference to the pertinent medical history.  
Both physicians highlighted key pieces of medical evidence 
omitted from Dr. T.W.'s opinion.  In particular, both the IME 
and the VA rheumatologist found it significant that X-rays 
and blood tests over the years were consistently negative for 
bone erosions or the presence of rheumatoid factor.  
Both physicians also noted the lack of synovitis and chronic 
morning stiffness and reasoned that such symptoms would be 
expected in patients, such as the veteran, who were not being 
treated with rheumatologic agents such as methotrexate.  
The VA rheumatologist also remarked that the veteran's 
symptoms were mostly limited to the lower extremities, while 
rheumatoid arthritis primarily affects the upper extremities.  
Neither Dr. T.W. nor any other physician diagnosing 
rheumatoid arthritis accounted for this evidence.  

Because the opinions of the IME and VA rheumatologist are 
well-reasoned, thoroughly explained, and consistent with the 
contemporaneous treatment records, the Board finds it more 
probative than the opinion of Dr. T.W. (and the sporadic 
inclusion of rheumatoid arthritis in the veteran's past 
medical history).  

The only other evidence in the claims file which suggests 
that the veteran has rheumatoid arthritis is the veteran's 
own statements.  It is now well settled, however, that lay 
persons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as diagnoses of disability or determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2006) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  While the veteran is 
free to comment on his perception of symptoms, he is not 
competent to ascribe such to a particular diagnosis (i.e. 
rheumatoid arthritis versus erythema nodosum).  The veteran's 
statements regarding the presence of rheumatoid arthritis are 
accordingly lacking in probative value.

Because a preponderance of the competent medical evidence of 
record fails to demonstrate that the veteran has rheumatoid 
arthritis, the first Hickson element has not been met and 
service connection is not warranted.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [noting that service connection cannot 
be granted if the claimed disability does not exist].  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for rheumatoid arthritis is denied.


REMAND

2.  Entitlement to an increased disability rating for a 
service-connected chip fracture of the left knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right middle 
finger distal interphalangeal (DIP) joint fracture.  

4.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 10 
percent disabling.  

The veteran also seeks an increased rating for his service-
connected left knee disability, right middle finger DIP joint 
fracture residuals, and hypertension.  Before the Board can 
adjudicate these claims, however, additional development is 
required.

The veteran in this case is appealing the assignment of an 
initial rating for the aforementioned conditions.  The Court 
has held that an appeal from an initial rating is a separate 
and distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.  [The RO has in fact staged the rating assigned for the 
veteran's hypertension and left knee disabilities.]  Thus, in 
undertaking a de novo review of the claim, it is incumbent 
upon the Board to not only consider the level of the 
veteran's disability, but the relative level of disability at 
different times throughout the appeal period.  The effective 
date of any rating awarded is therefore necessarily part of 
the veteran's claim.  

As noted above, the Court made clear in Dingess that proper 
VCAA notice requires that the veteran be informed of the 
information and evidence needed to substantiate the earliest 
possible effective date for any rating increase.  The veteran 
was provided appropriate notice regarding effective dates in 
a letter from the RO dated in April 2006.  The April 2006 
notice, however, post-dated the most recent readjudication of 
the claim by the RO (via the November 2005 SSOC).  
As explained above, the Court held in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), that VCAA notice must be sent prior 
to adjudication of an issue by the RO.  It was not in this 
case.  

While the Court observed in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors may be cured by 
subsequent readjudication of the claim, such readjudication 
did not take place in this case.  Accordingly, the Board 
believes that the veteran's increased rating claims must be 
remanded to allow for readjudication by the agency of 
original jurisdiction.  The Board believes that 
readjudication is particularly important in light of recent 
holdings by the United States Court of Appeals for the 
Federal Circuit to the effect that prejudice is presumed 
where there is a timing of notice error.  See generally 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Accordingly, the increased rating claims on appeal are 
remanded to the Veterans Benefits Administration (VBA) for 
the following action:

After completing any additional 
development which is deemed necessary, 
VBA should readjudicate the increased 
rating claims on appeal.  If the benefit 
sought on appeal is denied, either in 
whole or in part, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


